Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s amendment filed July 28, 2022 is acknowledged.
-	Claim(s) 1-3, 5 is/are amended
-	Claim(s) 1-29 is/are pending in the application.
Application notes
After careful review of the original specification, the Examiner notes that paragraph 0063 includes a lexicographic definition for “electrically connected” - "electrically connected" to the another element with one or more intervening elements interposed therebetween. See MPEP §2111.01 IV.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qing et al, U.S. Patent Publication No. 20160019836 in view of ordinary skill in the art.
Consider claim 1, Qing teaches a pixel comprising: a switching transistor (see Qing figure 2, element T2) that transmits a data voltage (see Qing figure 2, DATA) to a first node (see Qing figure 2, node g and paragraphs 0072-0073 where Vg=Vdata according to the equations 

    PNG
    media_image1.png
    316
    620
    media_image1.png
    Greyscale
; 

a storage capacitor electrically connected between a first power supply line and the first node (see Qing figure 2, element POWER1(n), C2, g), 

the storage capacitor storing the data voltage (see Qing figure 2, node g and paragraphs 0072-0073 where Vg=Vdata according to the equations); 

a first driving transistor (see Qing figure 2, element DTFT1)  electrically connected to the first power supply line (see Qing figure 2, POWER1(n)), the first node (see Qing figure 2, g), and a second node (see Qing figure 2, b); 

a second driving transistor (see Qing figure 2, DTFT2) electrically connected to the first power supply line (see Qing figure 2, POWER1(n)), the first node (see Qing figure 2, g), and the second node (see Qing figure 2, b); 

a first light emitting element (see Qing figure 2, OLED1) electrically connected between the second node (see Qing figure 2, b) and a second power supply line (see Qing figure 2, POWER2(n)); and 

a second light emitting element (see Qing figure 2, OLED2) electrically connected between the second node (see Qing figure 2, b) and the second power supply line (see Qing figure 2, POWER2(n)); 

wherein an anode of the first light emitting element and a cathode of the second light emitting element are electrically connected to the second node (see Qing figure 2, OLED1, OLED2, b), 

a cathode of the first light emitting element and an anode of the second light emitting element are electrically connected to the second power supply line (see Qing figure 2, OLED1, OLED2, POWER2(n)), 

the first driving transistor is a P-type transistor (see Qing figure 2, DTFT1 and paragraph 0049), 

the second driving transistor is an N-type transistor (see Qing figure 2, DFTF2 and paragraph 0049), 

gates of the first and second driving transistors are electrically connected to the first node (see Qing figure 2, g), 

sources of the first and second driving transistors are electrically connected to the first power supply line (see Qing figure 2, DTFT1, DTFT2, POWER1(n)), and 

drains of the first and second driving transistors are electrically connected to the second node (see Qing figure 2, DTFT1, DTFT2, b),

each of the first light emitting element and the second light emitting element includes at least one light emitting diode, in a first period, the first light emitting element is forward biased to emit light and the second light emitting element is reverse biased such that charges are accumulated across opposite ends of the at least one light emitting diode (see Qing paragraphs 0041 0048, 0051 where During the first time period (for example, the N.sup.th frame), the second light emitting diode OLED2 in the second light emitting unit 15 is reverse biased and is in a recovery phase; during the second time period (for example, the (N+1).sup.th frame), the first light emitting diode OLED1 in the first light emitting unit 14 is reverse biased and is in a recovery phase. when alternating current is supplied, the first light emitting unit 14 emits light during a positive half cycle or a negative half cycle of the alternating current supplied between the first voltage terminal POWER1(n) and the second voltage terminal POWER2(n), and the second light emitting unit 15 emits light during a negative half cycle or a positive half cycle of the alternating current supplied between the first voltage terminal POWER1(n) and the second voltage terminal POWER2(n). That is, the first light emitting unit emits light during a positive half cycle of the alternating current when the second light emitting unit emits light during a negative half cycle of the alternating current. Alternatively, the first light emitting unit emits light during a negative half cycle of the alternating current when the second light emitting unit emits light during a positive half cycle of the alternating current), and 

in a second period, the second light emitting element is forward biased to emit light and the first light emitting element is reverse biased such that charges are accumulated across opposite ends of the at least one light emitting diode (see Qing paragraphs 0041 0048, 0051 where During the first time period (for example, the N.sup.th frame), the second light emitting diode OLED2 in the second light emitting unit 15 is reverse biased and is in a recovery phase; during the second time period (for example, the (N+1).sup.th frame), the first light emitting diode OLED1 in the first light emitting unit 14 is reverse biased and is in a recovery phase. when alternating current is supplied, the first light emitting unit 14 emits light during a positive half cycle or a negative half cycle of the alternating current supplied between the first voltage terminal POWER1(n) and the second voltage terminal POWER2(n), and the second light emitting unit 15 emits light during a negative half cycle or a positive half cycle of the alternating current supplied between the first voltage terminal POWER1(n) and the second voltage terminal POWER2(n). That is, the first light emitting unit emits light during a positive half cycle of the alternating current when the second light emitting unit emits light during a negative half cycle of the alternating current. Alternatively, the first light emitting unit emits light during a negative half cycle of the alternating current when the second light emitting unit emits light during a positive half cycle of the alternating current).

The differences between Applicant’s disclosed invention and Qing being wherein an anode of the first light emitting element and a cathode of the second light emitting element are directly connected to the second node, a cathode of the first light emitting element and an anode of the second light emitting element are directly connected to the second power supply line, the first driving transistor is a P-type transistor, the second driving transistor is an N-type transistor, gates of the first and second driving transistors are directly connected to the first node , sources of the first and second driving transistors are directly connected to the first power supply line, and drains of the first and second driving transistors are directly connected to the second node. 

Therefore, as best understood by Examiner, in view of Applicant’s definition of electrically connected, the invention of Qing would have been obvious to one of ordinary skill as corresponding to the recited features of the claim as indicated above because the components of the circuit are electrically connected in the circuit.  Thereby rendering the recited features obvious in view of Qing.

Consider claim 2, Qing as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein a gate of the switching transistor (see Qing figure 2, T2) is electrically connected to a scan line to which a scan signal is applied (see Qing figure 2, G(n)), 

one of a source and a drain of the switching transistor is electrically connected to a data line to which the data voltage is applied (see Qing figure 2, DATA), and 

the other of the source and the drain of the switching transistor is electrically connected to the first node (see Qing figure 2, g).

Consider claim 4, Qing as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein the first driving transistor is a PMOS and the second driving transistor is an NMOS (see Qing figure 2 and paragraph 0049 where the first driving transistor DTFT1 is a P type transistor and the second driving transistor DTFT2 is a N type transistor.).

Consider claim 5, Qing as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein in the first period, a first driving voltage applied to the first power supply line is higher than a second driving voltage applied to the second power supply line (see Qing figure 3, POWER1, POWER2, t1-t3), and 

in the second period, the first driving voltage applied to the first power supply line is lower than the second driving voltage applied to the second power supply line (see Qing figure 3, POWER1, POWER2, t4-t6).

Consider claim 6, Qing as modified by ordinary skill in the art teaches all the limitations of claim 5 and further teaches wherein the first period and the second period alternately repeat (see Qing figure 3 and paragraphs 0064-0085 specifically for example 0064-0069, 0077 where first time period and the second time period are two adjacent data frames (N.sup.th and (N+1).sup.th).  It would have been obvious that subsequent image frames would repeat the stages in order to provide image display as is customary in the art when displaying a plurality of image frames).

Consider claim 7, Qing as modified by ordinary skill in the art teaches all the limitations of claim 5 and further teaches wherein in the first period, the first driving transistor is turned on, and the second driving transistor is turned off (see Qing figure 2, DTFT1, DTFT2, figure 3, t1-t3 and paragraph 0032, 0049, 0065, 0069 where each of the P type transistors is turned on when its gate is at a low level and turned off when its gate is at a high level, and each of the N type transistors is turned on when its gate is at a high level and turned off when its gate is at a low level.), and 

in the second period, the first driving transistor is turned off, and the second driving transistor is turned on (see Qing figure 2, DTFT1, DTFT2, figure 3, t4-t6 and paragraph 0032, 0049, 0065, 0069 where each of the P type transistors is turned on when its gate is at a low level and turned off when its gate is at a high level, and each of the N type transistors is turned on when its gate is at a high level and turned off when its gate is at a low level.).

Consider claim 8, Qing as modified by ordinary skill in the art teaches all the limitations of claim 5 and further teaches wherein one of the first driving voltage applied to the first power supply line and the second driving voltage applied to the second power supply line maintains a constant value during the first period and the second period (see Qing figure 3, POWER1, POWER2, t1-t6 notice that during t1-t3 POWER1 is applied with VDD and during t4-t6 POWER2 is applied with VDD Therefore, as best understood by Examiner one of the driving voltages applied to the power supply lines maintains constant voltage of VDD during the first period and the second period).

Consider claim 9, Qing as modified by ordinary skill in the art teaches all the limitations of claim 5 and further teaches wherein each of the first period and the second period corresponds to a portion of one frame (see Qing paragraph 0035, 0041 where first time period and the second time period can be two adjacent data frames but not limited thereto).

Consider claim 10, Qing as modified by ordinary skill in the art teaches all the limitations of claim 5 and further teaches wherein each of the first period and the second period corresponds to at least one frame (see Qing paragraph 0035, 0041 where first time period and the second time period can be two adjacent data frames but not limited thereto).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qing et al, U.S. Patent Publication No. 20160019836 in view of Kim et al, U.S. Patent Publication No. 20180019377.
Consider claim 3, Qing as modified by ordinary skill in the art teaches all the limitations of claim 1.

Qing is silent regarding light emitting diodes having a nano size.  In the same field of endeavor, Kim teaches bar-type LEDs having nano size LEDs which are suitable for use in self-luminescent display panels (see Kim paragraphs 0003-0004,0072, and figure 4C).  One of ordinary skill in the art would have been motivated to have modified Qing with the teachings of Kim so as to provide suitable LEDs for self-luminescent display panels using known techniques with predictable results.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qing et al, U.S. Patent Publication No. 20160019836 in view of Lee et al, U.S. Patent Publication No. 20190051242.

Consider claim 12, Qing as modified by ordinary skill in the art teaches all the limitations of claim 1.  Qing is silent regarding further comprising an initialization transistor electrically connected to the second node, 

wherein a gate of the initialization transistor is electrically connected to a scan line to which a scan signal is applied, one of a source and a drain of the initialization transistor is electrically connected to the second node, and the other of the source and the drain of the initialization transistor is electrically connected to an initialization power line.

In a related field of endeavor, Lee teaches an initialization transistor electrically connected to a second node,  wherein a gate of the initialization transistor is electrically connected to a scan line to which a scan signal is applied (see Lee figure 8, T4, Gli and paragraph 00152), one of a source and a drain of the initialization transistor is electrically connected to the second node (see Lee figure 8, N1), and the other of the source and the drain of the initialization transistor is electrically connected to an initialization power line (see Lee figure 8, VINT) so as to initialize a gate of a driving transistor (see Lee paragraphs 0152, 0167, 0169).  One of ordinary skill in the art would have been motivated to have modified Qing with the teachings of Lee to incorporate the recited features of an initialization transistor is electrically connected to a scan line so as to initialize a gate of a driving transistor using known techniques with predictable results.

Consider claim 13, Qing as modified by ordinary skill in the art and Lee teaches all the limitations of claim 1 and further teaches further comprising an initialization transistor electrically connected to the second node (see Lee figure 8, T4, Gli and paragraph 00152), 

wherein a gate of the initialization transistor is electrically connected to a scan line to which a scan signal is applied (see Lee figure 8, T4, Gli and paragraph 00152), one of a source and a drain of the initialization transistor is electrically connected to the second node (see Lee figure 8, N1), and 

the other of the source and the drain of the initialization transistor is electrically connected to the second power supply line (see Lee figure 8, T4, Qing figure 2 where incorporation of an initialization transistor would result in an initialization transistor electrically connected to Qing’s power supply).
Allowable Subject Matter
Claims 14-29 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14 “ A pixel comprising: a switching transistor that transmits a data voltage to a first node; a first storage capacitor electrically connected between a (1-1)-st power supply line and the first node, the first storage capacitor storing the data voltage; a second storage capacitor electrically connected between a (1-2)-nd power supply line and the first node, the second storage capacitor storing the data voltage; a first driving transistor electrically connected to the (1-1)-st power supply line, the first node, and the second node; a second driving transistor electrically connected to the (1-2)-nd power supply line, the first node, and the second node; a first light emitting element electrically connected between the second node and a second power supply line; and a second light emitting element electrically connected between the second node and the second power supply line, wherein an anode of the first light emitting element and a cathode of the second light emitting element are electrically connected to the second node, a cathode of the first light emitting element and an anode of the second light emitting element are electrically connected to the second power supply line, the first driving transistor is a P-type transistor, the second driving transistor is an N-type transistor, gates of the first and second driving transistors are electrically connected to the first node, a source of the first driving transistor is electrically connected to the (1-1)-st power supply line, a source of the second driving transistor is electrically connected to the (1-2)-nd power supply line, and drains of the first and second driving transistors are electrically connected to the second node. ”

Claim 11 “ The pixel of claim 5, wherein a ratio of the second period to the first period is substantially equal to a ratio of number of light emitting diodes of the second light emitting element to number of light emitting diodes of the first light emitting element. ”

The following prior arts are representative of the state of the prior art:  
Oh, U.S. Patent Publication No. 20060238475 (figure 4-5 and paragraphs 0041-0042)
Qi et al, U.S. Patent Publication No. 20150116191 (figures 3-4B
Do et al, U.S. Patent Publication No. 10879223 (figures 2A-3 and column 14, lines 44-61)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including the features of dependent claim 11.  The prior arts cited fails to fairly teach or suggest the combined features of the features of independent claim 14. Claims 15-29 are allowable by virtue of being dependent upon a claim reciting allowable subject matter.

These features find support at least at figure 12 (claim 14) and paragraph 0081 (claim 11) of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 14-29 are allowed and claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qing et al, U.S. Patent Publication No. 2016/0125803 (OLED AC driving circuit), Qing et al, U.S. Patent Publication No. 20150325169 (pixel circuit for AC driving), Qing et al, U.S. Patent Publication No. 20150287359 (pixel circuit for AC driving), Tan et al, U.S. Patent Publication No. 20150269886 (pixel circuit).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625